Case 1:19-cv-02381-LTB-MEH Document 89-19 Filed 04/20/20 USDC Colorado Page 1 of 6




                                                          Exhibit 18 to Exhibit A



                                                                             LOVING 0586
Case 1:19-cv-02381-LTB-MEH Document 89-19 Filed 04/20/20 USDC Colorado Page 2 of 6




                                                                      LOVING 0587
Case 1:19-cv-02381-LTB-MEH Document 89-19 Filed 04/20/20 USDC Colorado Page 3 of 6




                                                                      LOVING 0588
Case 1:19-cv-02381-LTB-MEH Document 89-19 Filed 04/20/20 USDC Colorado Page 4 of 6




                                                                      LOVING 0589
Case 1:19-cv-02381-LTB-MEH Document 89-19 Filed 04/20/20 USDC Colorado Page 5 of 6




                                                                      LOVING 0590
Case 1:19-cv-02381-LTB-MEH Document 89-19 Filed 04/20/20 USDC Colorado Page 6 of 6




                                                                      LOVING 0591
